t c summary opinion united_states tax_court ronald c mckee and anita l mckee petitioners v commissioner of internal revenue respondent docket no 8729-04s filed date john d maxey for petitioners jeremy l mcpherson for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure for the taxable_year respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure petitioners concede that they are liable for the deficiency in income_tax as determined by respondent thus the only issue for decision by the court is whether petitioners are liable for the accuracy-related_penalty on that deficiency we hold that they are background this case was submitted fully stipulated under rule we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioners resided in roseville california at the time that their petition was filed with the court a petitioner ronald c mckee’s commission income petitioner ronald c mckee mr mckee worked as a car salesman for autocar inc of roseville autocar california from through date mr mckee was paid on a commission basis for his services as an employee of autocar from january through date mr mckee received a paycheck from autocar every weeks along with a pay stub showing his wages for the 2-week period and his year-to-date wages for autocar paid to mr mckee total wages in the amount of dollar_figure for that year autocar issued to mr mckee two forms w-2 wage and tax statement on the first such form_w-2 first w-2 autocar reported wages paid to mr mckee in the amount of dollar_figure on the second such form_w-2 second w-2 autocar reported wages paid to mr mckee in the amount of dollar_figure mr mckee received the first w-2 however he did not receive the second w-2 petitioners timely filed a joint federal_income_tax return for on their return petitioners reported wages from autocar in the amount of dollar_figure as reflected on the first w-2 and they attached to their return a copy of that w-2 petitioners did not report on their return wages from autocar in the amount of dollar_figure as reflected on the second w-2 petitioners did not compare the dollar_figure of wages reported on the first w-2 with the total year-to-date wages reported on the final pay stub for from autocar indeed petitioners did not look at the first w-2 rather they placed it in a tax folder provided by petitioners’ income_tax_return_preparer and then forwarded that folder to the preparer all monetary amounts are rounded to the nearest dollar the record does not disclose why autocar would have issued two forms w-2 to mr mckee for the same taxable_year after the return had been prepared by petitioners’ income_tax_return_preparer petitioners did not compare the dollar_figure of wages reported on the return with the total year-to- date wages reported on the final pay stub for from autocar b petitioners’ other income in mr mckee also received wages in the amount of dollar_figure from cypress home loan corporation of roseville california petitioners properly reported these wages on their return in petitioner anita l mckee received wages in the amount of dollar_figure from roseville joint united high school petitioners properly reported these wages on their return in petitioners received interest_income in the amount of dollar_figure petitioners properly reported this income on their return finally in mr mckee received taxable_distributions from retirement plans in the aggregate amount of dollar_figure petitioners properly reported these distributions on their return c petitioners’ reported tax_liability on their return petitioners reported income_tax in the amount of dollar_figure d respondent’s notice_of_deficiency respondent determined a deficiency in petitioners’ income_tax for based on petitioners’ failure to report on their return for that year wages received by mr mckee from autocar in the amount of dollar_figure in a stipulation of settled issues petitioners conceded that they are liable for the deficiency in income_tax as determined by respondent respondent also determined an accuracy-related_penalty under sec_6662 based on petitioners’ failure to report the aforementioned wages in this regard respondent determined that the underpayment is attributable to negligence or disregard of rules or regulations and or a substantial_understatement of tax discussion a substantive law sec_6662 imposes a penalty equal to percent of any underpayment_of_tax that is attributable to either negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax see sec_6662 b and the term negligence includes any failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 the term disregard includes any careless reckless or intentional disregard id sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 as relevant herein an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return sec_6662 the accuracy-related_penalty does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs see 469_us_241 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case- by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of a taxpayer’s effort to assess the taxpayer’s proper tax_liability for such year id b burden of production and burden_of_proof by virtue of sec_7491 the commissioner has the burden of production with respect to the liability of any individual for any penalty f or the commissioner to meet his burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 once the commissioner meets the burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id typically the taxpayer would be obliged to prove that he or she acted with reasonable_cause and in good_faith see sec_6664 see also higbee v commissioner supra pincite sec_1 b income_tax regs the commissioner may satisfy his burden of production for the accuracy-related_penalty based on negligence or disregard of rules or regulations by showing that the taxpayer failed to report a significant amount of income shown on an information_return the accuracy of which is not in dispute see sec_1 b i income_tax regs cf owens v commissioner tcmemo_2002_253 n affd in part 67_fedappx_253 5th cir the commissioner may satisfy his burden of production for the accuracy-related_penalty based on substantial_understatement_of_income_tax by showing that the understatement on the taxpayer’s return satisfies the definition of substantial e g graves v commissioner tcmemo_2004_140 janis v commissioner tcmemo_2004_117 c analysis the record demonstrates that petitioners failed to report wage income in the amount of dollar_figure the record also demonstrates that the understatement of income_tax on petitioners’ return attributable to such unreported income was substantial within the meaning of sec_6662 accordingly we hold that respondent satisfied his burden of production for the accuracy-related_penalty based on both negligence or disregard of rules or regulations and substantial_understatement_of_income_tax we turn now to whether petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 so as to escape liability for the accuracy-related_penalty whether based on negligence or disregard of rules or regulations or on a substantial_understatement_of_income_tax the numbers in this case speak for themselves thus petitioners failed to report over percent of the wages received by mr mckee from autocar dollar_figure dollar_figure compared to wages received by mr mckee from both of his employers petitioners failed to report over percent of mr mckee’s wages dollar_figure dollar_figure compared to wages received by petitioners from all three of their employers petitioners failed to report over percent of their total wages dollar_figure dollar_figure compared to income received by petitioners from all sources petitioners failed to report over percent of their total income dollar_figure dollar_figure the dollar_figure understatement_of_tax exceeds dollar_figure and i sec_43 percent of the tax required to be shown on petitioners’ return dollar_figure ie dollar_figure dollar_figure petitioners seek to negate the impact of the foregoing by arguing that they did not receive the second w-2 from autocar and by professing reliance on their tax preparer to prepare an accurate return yet petitioners did not compare the dollar_figure of wages reported on the first w-2 from autocar with the total year-to-date wages reported on the final pay stub from autocar indeed petitioners did not even look at the first w-2 furthermore after the return had been prepared by the preparer petitioners did not compare the dollar_figure of wages reported on the return with the total year-to-date wages reported on the final pay stub from autocar we have consistently held that blind reliance on a return preparer is not a defense rather the taxpayer is generally required to review the return before signing and filing it e g 88_tc_654 bronson v commissioner tcmemo_2002_260 osborne v commissioner tcmemo_2002_11 bilzerian v commissioner tcmemo_2001_187 furthermore we cannot conceive of any reason why these principles should not apply in the present case if mr mckee had even looked at the first w-2 from autocar he would have been alerted to the fact that the w-2 included only about one-third of his income from autocar see and compare sec_5 it should be recalled that the second w-2 from autocar reported wages paid to mr mckee in the amount of dollar_figure b example income_tax regs indeed if mr mckee had compared the first w-2 from autocar with his final pay stub from autocar he would have known that the w-2 included only about one-third of his income from autocar and if mr mckee had reviewed his return he would have been alerted to the fact that his wages from autocar were understated for the year in short it simply cannot be said in this case that the error on petitioners’ return was the result of the preparer’s mistake based on otherwise complete and correct information provided by petitioners see 59_tc_473 d conclusion under the circumstances of this case we are unable to conclude that petitioners acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioners are liable for the accuracy-related_penalty under sec_6662 as determined by respondent in the notice_of_deficiency we have considered all of the other arguments made by petitioners and to the extent that we have not specifically addressed them we find them to be without merit reviewed and adopted as the report of the small_tax_case division to give effect to our disposition of the disputed issue as well as the parties’ stipulation of settled issues decision will be entered for respondent
